582 So. 2d 587 (1991)
Ex parte Charles Quinnon FORTNER.
(Re Charles Quinnon Fortner v. State).
1900362.
Supreme Court of Alabama.
May 17, 1991.
*588 Frank Brunner, Cullman, for appellant.
Don Siegelman, Atty. Gen., for appellee.
Prior report: Ala.Cr.App., 582 So. 2d 581.
ADAMS, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HORNSBY, C.J., and ALMON, STEAGALL and INGRAM, JJ., concur.